DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 22 February 2021, newly cancelling claim 13 and adding claim 23.  Therefore, claims 1-9, 11-12, 14-19 and 21-23 are pending in the application.
The changes therein and corresponding remarks have been considered.


Election/Restrictions
It is noted that, in light of the applicant’s previous claim amendment, filed 10 August 2020 (with the election), the restriction requirement among Inventions I, II and III, as set forth in the Office action mailed on 09 June 2020, has been reconsidered.  Consequently, the restriction requirement between Inventions I and II is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Allowable Subject Matter
Claims 1-9, 11-12, 14-19 and 21-23 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 22 February 2021.  See also the previous Office action dated 22 October 2020, particularly page 17 thereof.
The claim amendments are understood in light of Fig. 3 of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824